                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



Derrick Jerome Spencer,                         Civil No. 18-cv-2639 (MJD/TNL)

                   Petitioner,
v.                                                      ORDER

M. Rios, Warden,

                   Respondent.




      Based upon the Report and Recommendation by United States Magistrate

Judge Tony N. Leung dated April 23, 2019 (Doc. No. 21), and after an

independent review of the files, records and proceedings herein and no

objections to said Recommendation having been filed,

      IT IS HEREBY ORDERED that:

      1. Petitioner’s Motion for Entry of Default Judgment (Doc. No. 7) is

         DENIED;

      2. Petitioner’s Motion to Reconsider Motion for Default Judgment (Doc.

         No. 11) is DENIED; and
     3. The Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241, (Doc.

        No. 1), is DENIED and DISMISSED WITH PREJUDICE.

     LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: June 5, 2019                        s/ Michael J. Davis
                                          Michael J. Davis
                                          United States District Court
